DETAILED ACTION
		Response to Amendment
 The amendment filed on 11/09/2021 has been entered and considered by Examiner. Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jiayu Song on 01/11/2022.
The application has been amended as follows:
USING A HIDDEN MARKOV MODEL --
Allowable Subject Matter
Claims 1-20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Tanaka discloses a system for determining a position of a terminal device (103/104/105) [0070], comprising: 
one or more storage devices including a set of instructions [0070]; and 
one or more processors configured to communicate with the one or more storage devices, wherein when executing the set of instructions, the one or more processors are configured to cause the system to [0070]: 
receive current position information associated with the terminal device, the current position information (current location, e.g. coordinates) including one or more possible positions, proposed by an application (software program) associated with the terminal device,  indicative of a present location of the terminal device (Historical positions help generate a list of candidate places, based on the determined the current location of a user, are presented by a software program) [0067-69, 0098, 0090-94]; 
acquire historical position information associated with the terminal device, the historical position information being separated from the current position information by a predetermined time interval [0091-94, 0015]; and 
determine, based on the historical position information, the present position (name of a place e.g. Golf course, Grandfather’s house) of the terminal device from the current position information by selecting one of the possible positions as the present position of the terminal device. (Fig. 21, Based on the determined the current location of the user, historical positions 
	However, all cited prior arts of record fail to disclose in claims 1, 10, and 19, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 11/09/2021.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642